



Exhibit 10.4


As approved by the Board of Directors on January 18, 2018


    
ROCKLAND TRUST COMPANY
THIRD AMENDED AND RESTATED 401(k) RESTORATION PLAN


Rockland Trust Company (the “Bank”) has approved this Third Amended and Restated
401(k) Restoration Plan (as amended, the “Plan”) to revise the Plan as
originally adopted effective as of January 1, 2015. This Plan is intended to
comply with Internal Revenue Code Section 409A (“Section 409A”) and any
regulatory or other guidance issued under Section 409A. The Bank intends the
Plan to be considered an unfunded arrangement, maintained primarily to provide
nonqualified deferred compensation for the Participants, for tax purposes and
for purposes of ERISA. Capitalized terms used in this Plan have the meanings set
forth below in Section VIII, Definitions.


SECTION I
ELIGIBILITY AND VESTING


1.1
Eligibility. The Plan is available to a select group of management or highly
compensated employees of the Bank and/or the Company, within the meaning of
ERISA and as determined by the Administrator. The Administrator shall, by
written vote, determine the Participants. A Participant shall remain a
Participant until (i) the Bank no longer employs the Participant in a select
group of management or as a highly compensated employee or (ii) the
Administrator has removed the Participant.



1.2
Vesting.



(a)    All contributions to a Participant’s Account are fully vested when made.


(b)    The Administrator may vote to make additional discretionary contributions
to a Participant’s Account. Additional discretionary contributions (and any
earnings thereon) shall be subject to whatever vesting schedule the
Administrator determines when additional discretionary contributions are
approved.


SECTION II
EMPLOYER CONTRIBUTIONS; ELECTIVE DEFERRALS; EARNINGS


2.1
Employer Contributions. The intention of this Plan is to credit to each
Participant the matching, non-elective, supplemental non-elective, and
discretionary contributions which might have been made to the Bank’s
tax-qualified 401(k) Plan for the Participant based on the Participant’s
Compensation but were prohibited due to the IRS Annual Limits for 401(k) Plan
contributions. This Plan may also be used to make additional discretionary
contributions for designated Participants. Each Plan Year, the Bank shall
contribute to the Plan on behalf of each Participant all of the applicable
employer contributions described below. If a Participant initially becomes
entitled to participate after the beginning of the Plan Year, employer
contributions made on that Participant’s behalf shall be limited to the pro-rata
portion of the Participant’s Compensation for the Plan Year earned after the
individual was named a Participant.



(a)    Matching Contributions. The employer shall contribute to this Plan an
amount equal to the employer matching contributions that would have been
credited to the Participant under the





--------------------------------------------------------------------------------





401(k) Plan during that Plan Year if the Participant had been able to make
salary deferral contributions under the 401(k) Plan with respect to six percent
(6%) of the Participant’s Base Salary in excess of the IRS Annual Limits. The
matching contribution to this Plan shall be computed based on the Participant’s
Compensation without regard to whether the Participant actually deferred any
portion of Compensation pursuant to a deferred compensation plan. The matching
contribution provisions under this Plan are subject to automatic adjustment to
align with the matching contribution provisions in the 401(k) Plan if and as it
is amended.


(b)    Non-Elective Contributions. The employer shall contribute to this Plan
the non-elective contributions that would have been credited to the Participant
under the 401(k) Plan during that Plan Year but were not provided under the
401(k) Plan solely due to the applicable IRS Annual Limit, provided that the
Participant (i) has completed a Year of Service (as defined in the 401(k) Plan)
during the Plan Year and (ii) is employed by the Company or the Bank as of the
last day of the Plan Year, unless the Participant’s termination of employment is
due to death, disability, normal retirement (which shall mean attaining age 65
with 10 years of service, measured from date of hire) or involuntary termination
without Cause. The employer non-elective contribution amount is subject to
automatic adjustments to align with the 401(k) Plan if and as it is amended.


(c)    Supplemental Non-Elective Contributions. The employer shall contribute to
this Plan the supplemental non-elective contributions that would have been
credited to the Participant under the 401(k) Plan during that Plan Year, but
were not provided solely due to the applicable IRS Annual Limit on contributions
to the 401(k) Plan, provided that the Participant (i) has completed a Year of
Service (as defined in the 401(k) Plan) during the Plan Year and (ii) is
employed by the Company or the Bank as of the last day of the Plan Year, unless
the Participant’s termination of employment is due to death, disability, normal
retirement (which shall mean attaining age 65 with 10 years of service, measured
from date of hire) or involuntary termination without Cause. The employer
supplemental non-elective contribution amount is subject to automatic adjustment
if and as the 401(k) Plan is amended.


(d)    Discretionary Contributions to 401(k) Plan. The employer shall contribute
to this Plan any discretionary contributions that would have been credited to
the Participant under the 401(k) Plan during that Plan Year, but were not
provided under the 401(k) Plan solely due to the applicable IRS Annual Limit on
contributions to the 401(k) Plan, provided that the Participant (i) has
completed a Year of Service (as defined in the 401(k) Plan) during the Plan Year
and (ii) is employed by the Company or the Bank as of the last day of the Plan
Year, unless the Participant’s termination of employment is due to death,
disability or involuntary termination without Cause.


(e)    Additional Discretionary Contributions. The Administrator may make
additional employer discretionary contributions to any Participant under this
Plan, without regard to linking any additional discretionary contributions to
the 401(k) Plan. The Administrator, in its sole discretion, may apply a vesting
schedule to any additional discretionary contributions. Additional discretionary
contributions need not be uniformly made to all Participants.


2.2
Distribution Elections. A Participant may enter into a 401(k) Restoration Plan
Distribution Election Form in order to specify the form of distribution for the
Participant’s account. A Participant’s 401(k) Restoration Plan Distribution
Election Form shall remain in place unless affirmatively changed by a
Participant prior to the beginning of the applicable Plan Year for which the
election is made.










--------------------------------------------------------------------------------





2.3
Account Credits and Investments.



(a)
Crediting of Employer Contributions. No later than 60 days following the end of
each Plan Year, the Administrator shall credit each Participant’s Account under
this Plan with an amount equal to the aggregate employer contributions which are
made to the Plan for the Participant for that Plan Year.



(b)
Investments. Participants shall have the right to direct the investment of their
Accounts by choosing from among investment alternatives made available by the
Administrator. The Administrator shall credit each Participant’s Account with
earnings or losses as reported to the Administrator by the trustee of the trust
(if any) or as reported from an investment source. If the Participant does not
provide timely or proper investment directions, the Administrator shall in its
sole discretion select a default investment.



Notwithstanding anything in the Plan to the contrary, if any portion of a
Participant’s Account is invested in Company Stock, then it shall remain
invested in Company Stock and shall be distributed in Company Stock (even if the
Plan or Participation Agreement otherwise states that distributions will be made
in cash). Any cash dividends paid on the Company Stock during the deferral
period will be invested as per the direction of the Participant in the
investment alternatives made available by the Administrator.


SECTION III
BENEFIT PAYMENTS


3.1
Separation from Service. If the Participant has a Separation from Service other
than due to death or Disability, the Participant shall be paid the Participant’s
Account, which shall continue to be credited with earnings until paid to the
Participant. Except to the extent set forth below, the Participant’s Account
shall be paid in a cash lump sum no later than 60 days after the Participant’s
Separation from Service date, unless the Participant timely and properly elected
annual installments.



Notwithstanding the foregoing, if a Participant is a Specified Employee and
payment of his or her Account is triggered due to Separation from Service (other
than due to Disability or death), then solely to the extent necessary to avoid
penalties under Code Section 409A, no payment shall be made during the first six
(6) months following the Participant’s Separation from Service. Rather, any
payment which would otherwise be paid to the Participant during such period
shall be accumulated and paid to the Participant in a lump sum on the first day
of the seventh month following the Separation from Service. All subsequent
payments of the Participant’s Account shall be paid in the manner specified in
the Plan (i.e., if paid in installments, the second and subsequent distributions
would be made on or within 60 days of each anniversary of the Participant’s date
of Separation from Service).


3.2
Company Stock. To the extent that any portion of the Participant’s Account is
invested in Company Stock, it shall be paid in Company Stock, together with any
cash dividends paid on the Company Stock during the deferral period as invested
per the direction of the Participant in the investment alternatives made
available by the Administrator.



3.3
Death Benefit. If a Participant dies while employed at the Company or the Bank,
the Participant’s Beneficiary shall be entitled to payment of the Participant’s
Account, which shall be paid as a cash lump sum, less applicable withholdings,
no later than 60 days after the Participant’s date of death,






--------------------------------------------------------------------------------





unless the Participant elected annual installments. If a Participant dies
following Separation from Service but prior to receiving all payments under the
Plan, the Participant’s Beneficiary shall be paid all remaining payments as a
lump sum, less applicable withholdings, no later than 60 days after the
Participant’s date of death.


3.4
Disability Benefit. If a Participant becomes Disabled while employed at the
Company or the Bank, the Participant shall be entitled to receive payment of his
or her entire Account, calculated at time of the Disability determination and
paid in a cash lump sum, less applicable withholdings, no later than 60 days
after the Participant’s date of Disability, unless the Participant has elected
annual installments.



3.5
Code Section 409A. This Plan shall be interpreted to comply with Code Section
409A, and all provisions of the Plan shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Code Section 409A.
With respect to payments from the Plan attributable to amounts deferred prior to
January 1, 2018, each installment payment is intended to constitute a “separate
payment” for purposes of the rules on subsequent deferral elections contained in
Section 3.7 and in Treasury Regulation Section 1.409A-2(b)(ii). With respect to
installment payments from the Plan attributable to amounts deferred on or after
January 1, 2018, such payments will be treated as a “single payment” for
purposes of the rules on subsequent deferral elections contained in Section 3.7.



3.6
Cash Out of Small Amounts. Notwithstanding anything in the Plan to the contrary,
if the Participant’s Account balance is equal to or less than either (i) $50,000
(computed by aggregating all Plan Years for which contributions have been made
to a Participant’s Account) or (ii) the Code Section 402(g) limit as in effect
for the Plan Year of the Participant’s Separation from Service, the Account
shall be paid in a lump sum, regardless of whether the Participant has elected
to receive installments.



3.7
Change in Time or Form of Payments (Subsequent Deferral Elections). A
Participant may amend a Deferral Election for a previous year to delay the
timing or change the form of payments, subject to the following conditions. Any
such amendment:

(a)
must take effect not less than twelve (12) months after it is made; and,



(b)
must, delay the commencement of distributions for a minimum of five (5) years
from the date the first distribution was originally scheduled to be made.



ARTICLE IV
ADMINISTRATION


4.1
Administrator’s Duties. This Plan shall be administered by the Administrator.
The Administrator shall have the authority to make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions regarding interpretation of
this Plan.



4.2
Agents. The Administrator may employ other agents (including Bank officers or
employees) and delegate to them such administrative duties as it sees fit, and
may consult with counsel who may be counsel to the Company or the Bank.



4.3
Binding Effect of Decisions. The decision or action of the Administrator in
respect to any question arising out of or in connection with the administration,
interpretation, and application of






--------------------------------------------------------------------------------





the Plan and the rules of regulations under this Plan shall be final,
conclusive, and binding upon all persons having any interest in the Plan.


4.4
Indemnification. The Bank and the Company shall indemnify and hold harmless all
individuals acting as the Administrator against any and all claims, loss,
damage, expense, or liability arising from any action or failure to act with
respect to this Plan, except in the case of gross negligence or willful
misconduct.



ARTICLE V
CLAIMS PROCEDURE


5.1
Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan, shall present the
request in writing to the Administrator, which shall respond in writing within
30 days.



5.2
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:



(a)
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based.

(b)
A description of any additional material or information required and an
explanation of why it is necessary.

(c)    An explanation of the Plan’s claim review procedure.
5.3
Review of Claim. Any person whose claim or request is denied, or who has not
received a response within 30 days, may request review by notice given in
writing to the Administrator. The claim or request shall be reviewed by the
Administrator who may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.



5.4
Final Decision. The decision on review shall normally be made within 60 days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be notified and the time limit shall be 120 days. The
decision shall be in writing and shall state the reasons and relevant Plan
provisions.



5.5
Arbitration. If a claimant continues to dispute the benefit denial based upon
completed performance of this Plan and the 401(k) Restoration Plan Election Form
or the meaning and effect of the terms and conditions of them, then the claimant
may submit the dispute to mediation, administered by the American Arbitration
Association (“AAA”) (or a mediator selected by the parties) in accordance with
the AAA’s Commercial Mediation Rules. If mediation is not successful in
resolving the dispute, it shall be settled by arbitration administered by the
AAA under its Commercial Arbitration Rules, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction.



ARTICLE VI
AMENDMENT AND TERMINATION OF PLAN


6.1
Amendment. Notwithstanding anything in this Plan to the contrary, the Board
reserves the exclusive right to freeze or to amend the Plan at any time,
provided that no amendment to the Plan shall decrease or restrict any amount
accrued prior to the amendment date. If the Plan is frozen or






--------------------------------------------------------------------------------





terminated other than under circumstances described in Section 6.2, benefits
shall be paid to each Participant in the ordinary course, pursuant to the terms
of the Plan and the Participant’s elections.


6.2
Complete Termination and Payment of Benefits. Subject to the requirements of
Code Section 409A, in the event of complete termination of the Plan, the Plan
shall cease to operate and the Bank shall pay out to each Participant his or her
entire Account as of the date of termination of the Plan. A complete termination
of the Plan shall occur only under the following circumstances and conditions:



(a)
The Board may terminate the Plan within 12 months of a corporate dissolution
taxed under Code Section 331, or with approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participant’s gross income in the latest of: (i) the Plan Year
in which the Plan terminates; (ii) the Plan Year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first Plan Year
in which the payment is administratively practicable.

(b)
The Board may terminate the Plan by irrevocable action within the 30 days
preceding, or 12 months following, a Change in Control, provided that the Plan
shall only be treated as terminated if all substantially similar arrangements
sponsored by the Company and the Bank are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the irrevocable termination of the arrangements.
For these purposes, “Change in Control” shall be defined in accordance with the
Treasury Regulations under Code Section 409A.

(c)
The Board may terminate the Plan provided that: (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company or the Bank; (ii) all arrangements sponsored by the Company or the
Bank that would be aggregated with this Plan under Treasury Regulations Section
1.409A-1(c) if the Participants covered by this Plan were also covered by any of
those other arrangements are also terminated; (iii) no payments other than
payments that would be payable under the terms of the arrangement if the
termination had not occurred are made within 12 months of the termination of the
arrangement; (iv) all payments are made within 24 months of the termination of
the arrangements; and (v) the Company and the Bank do not adopt a new
arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations Section 1.409A-1(c) if the Participants participated in
both arrangements, at any time within three years following the date of
termination of the arrangement.

ARTICLE VII
MISCELLANEOUS


7.1
Unfunded Plan. This Plan is intended to be an unfunded plan maintained primarily
to provide deferred compensation benefits for a select group of management or
highly compensated employees, within the meaning of ERISA. This Plan is not
intended to create an investment contract, but to provide tax planning
opportunities and retirement benefits to eligible individuals who participate in
the Plan. Participants are select officers who, by virtue of their position with
the Bank, are uniquely informed as to the Bank’s operations and have the ability
to materially affect the Bank’s profitability and operations.



At no time shall any Participant be deemed to have any lien, right, title or
interest in or to any





--------------------------------------------------------------------------------





specific investment or asset of the Company or the Bank. The rights of the
Participants, any Beneficiary, or any other person claiming through the
Participant under this Plan, shall be solely those of an unsecured general
creditor of the Company and the Bank. The Participants, the Beneficiary, or any
other person claiming through the Participant, shall only have the right to
receive from the Company or the Bank those payments so specified under this
Plan. Neither the Participants nor any Beneficiary under this Plan shall have
any power or right to transfer, assign, anticipate, hypothecate, mortgage,
commute, modify or otherwise encumber in advance any benefits payable, nor shall
any benefits be subject to seizure for the payment of any debts, judgments,
alimony, or separate maintenance owed by the Participants or their
Beneficiaries, nor be transferable by operation of law in the event of
bankruptcy, insolvency, or otherwise.


7.2
Unsecured Creditor. The Participant’s interest in his or her Account is limited
to the right to receive payments under the Plan, and the Participant’s position
is that of a general unsecured creditor of the Company and the Bank.
Notwithstanding the foregoing, the Administrator, in its discretion, may elect
to establish a fund containing assets equal to the amounts credited to the
Participant’s Account, and may elect in its discretion to designate a trustee
and/or custodian to hold the fund in trust, provided, however that the fund
shall remain a general asset of the Company or the Bank, subject to the rights
of creditors of the Company and the Bank.



7.3
Trust Fund. The Company or the Bank shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company or the Bank may
establish one or more rabbi trusts, with such trustees as the Administrator may
approve, for the purpose of providing for the payment of such benefits. Any
rabbi trust or trusts may be irrevocable, but the assets they hold shall be
subject to the claims of the Company’s or the Bank’s creditors. To the extent
any benefits provided under the Plan are actually paid from any trust, the
Company or the Bank shall have no further obligation with respect to them, but
to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by, the Company or the Bank.



7.4
Payment to Participant, Legal Representative or Beneficiary. Any payment to any
Participant or the legal representative, Beneficiary, or to any guardian or
committee appointed for such Participant or Beneficiary shall, to the extent of
the payments made, be in full satisfaction of all claims against the Company or
the Bank under this Plan. The Bank may require the Participant, legal
representative, Beneficiary, guardian or committee, as a condition precedent to
such payment, to execute a receipt and release in a form as shall be determined
by the Company or the Bank.



7.5
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, hypothecate or convey in advance of
actual receipt any amounts payable, which are, and all rights to payments are
expressly declared to be un-assignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony, or separate
maintenance owed by an Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.



7.6
Validity. In case any provision of this Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan, but this Plan shall be construed and enforced as if the
illegal and invalid provision had never been included.



7.7
Notice. Any notice or filing required or permitted to be given to the
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the






--------------------------------------------------------------------------------





Administrator. Notice shall be deemed given as of the date of receipt.


7.8
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company, the Bank, and their successors and assigns. The term “successors”
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase, or otherwise acquire all or substantially all
of the business and assets of the Company or the Bank.



7.9
Payment of Employment and Code Section 409A Taxes. Any distribution under this
Plan shall be reduced by the amount of any taxes required to be withheld from
such distribution. This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code Section
409A and the regulations and other guidance promulgated thereunder. In the
latter case, such payments shall not exceed the amount required to be included
in income as the result of the failure to comply with the requirements of Code
Section 409A.



7.10
Acceleration of Payments. Except as specifically permitted by this Plan, no
acceleration of the time or schedule of any payment may be made. Notwithstanding
the foregoing, payments may be accelerated by the Bank, in accordance with the
provisions of Treasury Regulation Section 1.409A-3(j)(4) and any subsequent
guidance issued by the United States Department of the Treasury. Accordingly,
payments may be accelerated, in accordance with requirements and conditions of
the Treasury Regulations (or subsequent guidance) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with ethics laws or conflicts of interest laws; (iv) in limited
cash-outs (but not in excess of the limit under Code Section 402(g)(1)(B)); (v)
to apply certain offsets in satisfaction of a debt of the Participant to the
Bank; (vi) in satisfaction of certain bona fide disputes between the Participant
and the Bank; or (vii) for any other purpose set forth in the Treasury
Regulations and subsequent guidance.



7.11
Required Provisions. Any payments made to the Participant pursuant to this Plan
or otherwise are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) and 12 C.F.R. Part 359 Golden Parachute and Indemnification Payments or
any other rules and regulations promulgated under them.



7.12
Governing Law. The Plan is established under, and will be construed according
to, the laws of the Commonwealth of Massachusetts, to the extent they are not
preempted by federal law.



SECTION VIII
DEFINITIONS


Capitalized terms shall have the meaning set forth below:


8.1
“Account” means the amount employer contributions credited to a Participant,
including any gains or losses thereon.



8.2
“Administrator” means the Compensation Committee of the Board.



8.3
“Bank” means Rockland Trust Company.



8.4
“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary by a Participant to whom a deceased Participant’s benefits are
payable. A Participant shall designate a






--------------------------------------------------------------------------------





Beneficiary by completing a form and filing it with the Administrator. If no
Beneficiary is so designated, then the Participant’s surviving spouse will be
deemed the Beneficiary and, if there is no surviving spouse, then the
Participant’s estate will be deemed the Beneficiary. The Participant shall make
an initial designation of primary and secondary Beneficiaries upon execution of
his or her 401(k) Restoration Plan Election Form and shall have the right to
change such designation, at any subsequent time, by submitting to the
Administrator a form with a new, subsequent designation of primary and secondary
Beneficiaries. Any Beneficiary designation made subsequent to execution of the
401(k) Restoration Plan Election Form shall become effective only when receipt
is acknowledged in writing by the Administrator. Spousal consent is not required
in order for a Participant to change his or her Beneficiary under this Plan.


8.5
“Board” means the Board of Directors of the Bank.



8.6
“Cause” shall refer to the Company’s termination of a Participant’s service with
the Bank and/or Company because the Participant has (A) refused or failed, in
any material respect, other than due to illness, injury or absence authorized by
the Company or required by law, to devote full normal working time, skills,
knowledge, and abilities to the business of the Company, its subsidiaries and
affiliates, and in promotion of their respective interests; or (B) engaged in
(1) activities involving personal profit as a result of the Participant’s
dishonesty, incompetence, willful misconduct, willful violation of any law, rule
or regulation or breach of fiduciary duty, or (2) dishonest activities involving
the Participant’s relations with the Company, its subsidiaries and affiliates or
any of their respective employees, customers or suppliers; or (C) committed
larceny, embezzlement, conversion or any other act involving the
misappropriation of Company or customer funds in the course of the Participant’s
employment; or (D) been convicted of any crime which reasonable could affect in
a materially adverse manner the reputation of the Company or the Participant’s
ability to perform required duties; or (E) committed an act involving gross
negligence on the part of the Participant in the conduct of required duties; or
(F) evidenced a drug addiction or dependence; or (G) otherwise material breached
the Participant’s employment agreement with the Company or the Bank.



8.7
“Company” shall mean Independent Bank Corp.



8.8
“Company Stock” shall mean the Company’s common stock.



8.9
“Code” means the Internal Revenue Code of 1986, as amended.



8.10
“Compensation” means “Compensation” as defined in the 401(k) Plan but without
regard to the IRS Annual Limit set forth under Code Section 401(a)(17), plus
cash annual incentive compensation paid during the Plan Year, but excluding
bonuses.



8.11
“Disability” means the first to occur of the following, where the Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under the disability insurance, if any, covering employees of the
Company, or (iii) determined to be totally disabled by the Social Security
Administration.








--------------------------------------------------------------------------------





8.12
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



8.13
“401(k) Plan” means the Rockland Trust Company Employee Savings, Profit Sharing
and Stock Ownership Plan, Amended and Restated January 1, 2010, and any
amendment and restatement thereof or any successor thereto.



8.14
“IRS Annual Limit(s)” means, generally, the limits imposed under Code Section
401(a)(17) (with respect to compensation, however defined, taken into account
for purposes of the contributions to tax-qualified plans) and under Code Section
415(c)(1)(A) (relating to the dollar limit on contributions to defined
contribution plans). As it may relate to elective salary deferral contributions,
the IRS Annual Limit shall refer to the limit under Code Section 402(g).



8.15
“Participant” means an officer of the Bank and/or the Company who has been
selected by the Administrator to participate in this Plan.



8.16
“Plan” means this Rockland Trust Company Third Amended and Restated 401(k)
Restoration Plan.



8.17
“Plan Year” means the Plan’s accounting year of twelve (12) months commencing on
January 1st of each year and ending on the following December 31st.



8.18
“Separation from Service” means Participant’s death, retirement, or other
termination of employment with the Company or the Bank within the meaning of
Code Section 409A. No Separation from Service shall be deemed to occur due to
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months or, if longer, so long as Participant’s
right to reemployment is provided by law or contract. If the leave exceeds six
months and Participant’s right to reemployment is not provided by law or by
contract, then Participant shall have a Separation from Service on the first
date immediately following such six-month period.



Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to less than 50% of the average level of bona fide services performed
over the immediately preceding 36 months (or such lesser period of time in which
the Participant performed services for the Company or the Bank). The
determination of whether the Participant has had a Separation from Service shall
be made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.


8.19
“Specified Employee” means a “Key Employee” as such term is defined in Code
Section 416(i) without regard to paragraph 5 thereof. Notwithstanding anything
to the contrary herein, in the event a Participant is a Specified Employee and
becomes entitled to a payment hereunder due to Separation from Service for any
reason (other than death or Disability), the payments to the Participant shall
not commence until the first day of the seventh month following such Separation
from Service. Whether and the extent to which a person is a Specified Employee
shall be determined on the “Specified Employee Determination Date” which shall
be December 31 of each Plan Year and shall be applicable commencing on the
following April 1, in accordance with the rules set forth in the Treasury
Regulations under Code Section 409A.








--------------------------------------------------------------------------------







ROCKLAND TRUST COMPANY






By: /s/Maria Harris                        
Maria Harris
Senior Vice President
Its duly authorized representative    





